internal_revenue_service number release date index number --------------------------------------------- ---------------------------------------- ------------------- ---------------------------- - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc intl br1 plr-132732-05 date date --------------------------------- ----------------------- -------------------------- ty ------ legend a date dear -------------- this is in response to your authorized representative's letter of date as supplemented by a letter dated date requesting a ruling on whether a will be treated as a nonresident_not_a_citizen_of_the_united_states for purposes of applying sec_2101 and sec_2209 of the internal_revenue_code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the facts and representations submitted are summarized as follows on the date of her death date a was a u s citizen and resident of puerto rico a’s executor is seeking this ruling for purposes of administering a’s estate sec_2101 imposes a tax except as provided in sec_2107 on the transfer of the taxable_estate determined as provided in sec_2106 of every decedent nonresident_not_a_citizen_of_the_united_states sec_2208 provides that a decedent who was a citizen_of_the_united_states and a resident of a possession thereof at the time of his death shall for purposes of the estate plr-132732-05 tax be considered a citizen_of_the_united_states unless he acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_2209 provides that a decedent who was a citizen_of_the_united_states and a resident of a possession thereof at the time of his death shall for purposes of the estate_tax be considered a nonresident_not_a_citizen_of_the_united_states but only if such person acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_20_2209-1 provides that the term nonresident_not_a_citizen_of_the_united_states includes a u s citizen domiciled in a possession_of_the_united_states who acquired his u s citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states under section of the foraker act 31_stat_77 current version pincite u s c all spanish subjects who resided in puerto rico on april and continued to reside there through date and their children born subsequent thereto who did not file a declaration of spanish allegiance prior to date were deemed to be citizens of puerto rico sec_5 of the jones act also known as the second organic act of puerto rico 39_stat_951 conferred united_states citizenship to all persons who became citizens of puerto rico under the foraker act a became a puerto rican citizen under the foraker act and a u s citizen by operation of the jones act therefore a derives u s citizenship solely from being a citizen of a possession_of_the_united_states and is considered a nonresident_not_a_citizen_of_the_united_states for purposes of applying sec_2209 and sec_2101 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to a’s u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return plr-132732-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a's authorized representative sincerely _____________________________ karen a rennie senior technical reviewer branch international
